UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2090


RICHARD E. BOGGS,

                    Petitioner - Appellant,

             v.

UNITED STATES; PETER RAE, and coworkers, et al. as individuals; INTERNAL
REVENUE SERVICE,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-03506-MGL)


Submitted: February 7, 2020                                       Decided: March 4, 2020


Before NIEMEYER and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Boggs, Appellant Pro Se. Bruce R. Ellisen, Curtis Clarence Pett, Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard E. Boggs appeals the district court’s orders adopting the report and

recommendation of the magistrate judge, granting Defendants’ motion to dismiss and

denying Boggs’ motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Boggs v. United States, No. 3:18-cv-03506-MGL (D.S.C. Aug. 8 & Sept. 4, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2